Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 1 of 23 PageID 680




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


 BULLBAG CORPORATION,                     )
   a Foreign Profit Corporation,          )
                                          )
 Plaintiff,                               )
                                          ) Civil Action No. 6:20-cv-2249
 v.                                       )
                                          )
 BAGS O MONEY, LLC,                       )
    a Florida Limited Liability Company,  )
 BAGS O MONEY, LLC d/b/a BOSS BAGS )
    a Kentucky Limited Liability Company, )
 MONEY O BAGS, LLC                        )
    a Kentucky Limited Liability Company, )
 JAMES KRISTOFIK,                         )
    an individual, and                    )
 PAUL MARSHALL,                           )
    an individual,                        )
                                          )
 Defendants.                              )
 ______________________________________ )
                PLAINTIFF’S RESPONSE AND MEMORANDUM
                  OF LAW IN OPPOSITION TO DEFENDANT
                  JAMES KRISTOFIK’S MOTION TO DISMISS
        Plaintiff, BullBag Corporation (“BullBag” or “Plaintiff”) opposes Defendant

 James Kristofik’s (“Kristofik”) Motion to Dismiss (ECF No. 58) and in support,

 states as follows:

I.     BACKGROUND

        BullBag is the inventor and industry leader of the reusable and foldable

 dumpster bag. Am. Compl. ¶ 1. BullBag’s patented innovation is the result of years

 of extensive and expensive research and development. Kristofik, a former employee




                                         1
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 2 of 23 PageID 681




    of Plaintiff, set out after his departure to unfairly compete against Plaintiff, using

    Plaintiff’s technology, goodwill, contacts, and confidential information.

         Kristofik, once again, seeks to avoid liability for his unlawful infringing

conduct as alleged by arguing that the Amended Complaint (ECF No. 46) fails for

the same reasons previously asserted in Kristofik’s Motion to Dismiss the Complaint

(ECF No. 31). This Court granted Kristofik’s Motion to Dismiss (ECF No. 39)

finding only that the Complaint as written was a shotgun pleading because BullBag

alleged five counts against the five defendants without delineating each Defendants’

liability-creating conduct. In the Amended Complaint, Plaintiff properly corrected

the deficiency found by this Court, adding additional detail to explain how each

individual defendant bears liability. Indeed, each other defendant that has appeared

has answered the Amended Complaint, demonstrating that they are properly on

notice of the asserted claims. Kristofik’s attempt to revisit the same allegations is a

clear attempt to delay an adjudication on the merits and should be denied for the

same reasons. Thus, Kristofik’s Motion to Dismiss should be denied.1




1
 Once again, Kristofik’s motion suffers from a procedural defect because Kristofik did
not, and could not, include a Local Rule 3.01(g) certification. In fact, Kristofik did
not even attempt to confer with BullBag’s counsel before filing his Motion to Dismiss
as required by Local Rule 3.01(g). As discussed infra, the Amended Complaint is not
fatally flawed, BullBag corrected its deficiencies in the Amended Complaint, and any
perceived deficiencies could have been resolved if the parties conferred as required by
the Local Rules.


                                              2
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 3 of 23 PageID 682




II.    LEGAL STANDARD

       In ruling on a motion to dismiss, the primary issue “is whether, in the light most

favorable to the plaintiff, the complaint states a valid claim for relief.” McZeal v. Sprint

Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007) (internal quotations omitted)

(emphasis added). The Court “must accept as true all of the factual allegations

contained in the complaint” and must construe the complaint “so as to do justice.”

Erickson v. Pardus, 551 U.S. 89, 94–95 (2007); Fed. R. Civ. P. 8(e).

A motion to dismiss tests the sufficiency of the complaint not the merits of the case.

CACCT, Inc. v. Ava Developments, Inc., 08-20376-CIV, 2008 WL 11331796, at *1 (S.D.

Fla. Apr. 3, 2008). A motion to dismiss should be granted only “when the movant

demonstrates ‘beyond doubt that the plaintiff can prove no set of facts in support of

his claim which would entitle him to relief.’” Jackson v. BellSouth Telecommunications,

372 F.3d 1250, 1262 (11th Cir. 2004).

A.     Trademark Infringement and Unfair Competition

       To plead a claim for trademark infringement or unfair competition, BullBag

need only allege sufficient facts to render plausible the conclusion that consumers are

likely to be confused about some aspect of the commercial relationship between

BullBag and Kristofik. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 546 (2007).

Rule 8(a)(2) only requires “a short and plain statement of the claim showing that the

pleader is entitled to relief” in order to “give the defendant fair notice of the . . . claim

is and the ground upon which it rests.” Id. at 545 (internal quotations omitted).




                                             3
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 4 of 23 PageID 683




        Section 32(1) of the Trademark Act of 1946 provides as follows, in pertinent

part:

        Any person who shall, without the consent of the registrant—

        (a) use in commerce any reproduction, counterfeit, copy, or colorable imitation
        of a registered mark in connection with the sale, offering for sale, distribution,
        or advertising of any goods or services on or in connection with which such use
        is likely to cause confusion, or to cause mistake, or to deceive; or

        (b) reproduce, counterfeit, copy, or colorably imitate a registered mark and
        apply such reproduction, counterfeit, copy, or colorable imitation to labels,
        signs, prints, packages, wrappers, receptacles or advertisements intended to be
        used in commerce upon or in connection with the sale, offering for sale,
        distribution, or advertising of goods or services on or in connection with which
        such use is likely to cause confusion, or to cause mistake, or to deceive,

        shall be liable in a civil action by the registrant for the remedies hereinafter
        provided.

15 U.S.C. § 1114(1). Section 43(a)(1) provides for additional protections against unfair

forms of competition involving the use of trademarks:

        Any person who, on or in connection with any goods or services, or any
        container for goods, uses in commerce any word, term, name, symbol, or
        device, or any combination thereof, or any false designation of origin, false or
        misleading description of fact, or false or misleading representation of fact,
        which—

        (A) is likely to cause confusion, or to cause mistake, or to deceive as to the
        affiliation, connection, or association of such person with another person, or as
        to the origin, sponsorship, or approval of his or her goods, services, or
        commercial activities by another person[] . . .

        shall be liable in a civil action by any person who believes that he or she is or is
        likely to be damaged by such act.

15 U.S.C. § 1125(a)(1).




                                                 4
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 5 of 23 PageID 684




B.    FDUTPA

      Under Florida law, it is unlawful for a person to commit “unfair or deceptive

actions or practices in the conduct of any trade or commerce.” § 501.204(1), Fla. Stat.;

Commodores Ent. Corp v. McClary, 324 F. Supp. 3d 1245, 1252 (M.D. Fla. 2018) (quoting

§ 501.204(1), Fla. Stat.). To set forth a claim under FDUTPA, a plaintiff must

sufficiently allege the following elements: (1) a deceptive act or unfair practice; (2)

causation; and (3) actual damages. McKesson Corp. v. Benzer Pharmacy Holding LLC,

2020 WL 7054678, at *4 (M.D. Fla. 2020). “A deceptive practice is one that is likely

to mislead consumers, and an unfair practice is one that ‘offends established public

policy’ or is ‘immoral, unethical, oppressive, unscrupulous or substantially injurious

to consumers.’” Id. (quoting Bookworld Trade, Inc. v. Daughters of St. Paul, Inc., 532 F.

Supp. 2d 1350, 1364 (M.D. Fla. 2007)). “FDUTPA is to be construed ‘liberally’ to

promote its underlying policies.” Fruitstone v. Spartan Race Inc., Case No. 1:20-cv-

20836-BLOOM/Louis, 24 (S.D. Fla. May. 28, 2020); § 501.202(1), Fla. Stat.

C.    Patent Infringement

      The Federal Circuit, the primary reviewing court for patent infringement

claims, has stated the “five elements of a patent infringement pleading, to (i) allege

ownership of the patent, (ii) name each defendant, (iii) cite the patent that is allegedly

infringed, (iv) state the means by which the defendant allegedly infringes, and (v) point

to the sections of the patent law invoked.” Hall v. Bed Bath & Beyond, Inc., 705 F.3d

1357, 1362 (Fed. Cir. 2013) (citing Phonometrics, Inc. v. Hospitality Franchise Systems,

Inc., 203 F.3d 790 (Fed. Cir. 2000)); see also WhereverTV, Inc. v. Comcast Cable Commc’ns,


                                            5
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 6 of 23 PageID 685




LLC, 2019 WL 718576, *3 (M.D. Fla. Feb. 20, 2019) (citing Bed Bath & Beyond, 705

F.3d at 1362) (same). “[T]his is enough detail to allow the defendant to answer and .

. . Rule 12(b)(6) requires no more.” Bed Bath & Beyond, Inc., 705 F.3d at 1362

(quotations omitted).

      A plaintiff “need not prove its case at the pleading stage.” Nalco Co. v. Chem-

Mod, LLC, 883 F.3d 1337, 1350 (Fed. Cir. 2018) (citation omitted); WhereverTV, Inc.,

2019 WL 718576, *8 (M.D. Fla. Feb. 20, 2019) (same). “The complaint must place

the ‘potential infringer . . . on notice of what activity . . . is being accused of

infringement.’” Id. “For an allegation of induced infringement to survive a motion to

dismiss, a complaint must plead facts plausibly showing that the accused infringer

‘specifically intended [another party] to infringe [the patent] and knew that the [other

party]’s acts constituted infringement.’” Id. at 1355.

      “A court’s task in ruling on a Rule 12(b)(6) motion is merely to assess the legal

feasibility of the complaint, not to assay the weight of the evidence which might be

offered in support thereof.” Bed Bath & Beyond, Inc., 705 F.3d at 1364 (citation

omitted).

      BullBag properly asserted its claims in the Amended Complaint and corrected

any prior errors.   Therefore, BullBag has plausibly pleaded its claims, therefore

Kristofik’s motion should be denied.




                                           6
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 7 of 23 PageID 686




III.   ARGUMENT

A.     BullBag has Sufficiently Alleged Plausible Claims Against Kristofik in his
       Individual Capacity.

       Kristofik alleged the same claim against BullBag’s original Complaint. This

Court found that BullBag’s Complaint was due to be dismissed as a shotgun pleading.

Thus, the Court did not find that the Complaint failed to allege plausible claims against

Kristofik in his individual capacity. BullBag’s Amended Complaint reiterates the

claims against Kristofik and specifically delineates each Defendant’s liability-creating

conduct. Thus, this Court should deny Kristofik’s motion to dismiss alleging that

BullBag has not sufficiently alleged plausible claims against Kristofik in his individual

capacity.

       Under the Lanham Act, “[n]atural persons, as well as corporations, may be

liable for trademark infringement . . . where the individual agent acted as a ‘moving,

active, conscious force behind [the corporation’s] infringement.” ADT LLC v. Sec.

Networks, LLC, No. 12-81120-CIV, 2017 U.S. Dist. LEXIS 38877, at *6 (S.D. Fla. Mar.

15, 2017) (quoting Chanel, Inc. v. Italian Activewear of Florida, Inc., 931 F.2d 1472 (11th

Cir. 1991)) (some alterations in original). Personal liability “may be shown by an

officer’s active participation in the wrongful conduct, even if in the course of his or her

official duties.” Id. (citation omitted). “Thus, a corporate officer who knowingly

directs, authorizes, controls, approves or ratifies the infringing activity may be

personally liable, without regard to piercing the corporate veil.” Id. (citing Babbit

Electronics, Inc. v. Dynascan Corp., 38 F.3d 1161, 1184 (11th Cir. 1994)); see also



                                            7
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 8 of 23 PageID 687




Committee for Idaho’s High Desert, Inc. v. Yost, 92 F.3d 814 (9th Cir. 1996) (in trademark

infringement and unfair trade practices cases, corporate officer is personally liable for

all torts which he authorizes or directs or in which he participates, notwithstanding

that he acted as agent of corporation).

      BullBag has pleaded that (1) Kristofik is an agent of two of the corporate

defendants, and that Kristofik, individually and together with his corporate entities are

in cahoots with the remaining defendants for the sole and exclusive purpose of

infringing BullBag’s intellectual property and unfairly competing with BullBag; and

(2) Kristofik directed and controlled the operations of the corporate defendants.

Simply put, Kristofik was, and is, the moving, active, conscious force behind the

infringement. Am. Compl. ¶ 30.

      Kristofik was employed by BullBag until November 2019. Am. Compl. ¶ 25.

Not even a year after his departure from BullBag, on August 10, 2020, Kristofik formed

the Florida limited liability company, Defendant Bags O Money, LLC (“Bags O

Money FL”) (Am. Compl. ¶ 26), which Kristofik signed as a “member or an

authorized representative” in the filing with the State of Florida. Kristofik is listed as

the registered agent of Bags O Money FL. Am. Compl. ¶ 3. In June 2020, prior to

forming Bags O Money FL, Kristofik contracted with a third party, JohnPac, LLC

(“JohnPac”), to manufacture a dumpster bag using a BullBag dumpster bag as a

sample, which Kristofik provided to JohnPac. Am. Compl. ¶¶ 31-32. Kristofik

contracted with JohnPac as Bags O Money, LLC d/b/a Boss Bags (“Bags O Money



                                            8
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 9 of 23 PageID 688




KY”) with delivery of the infringing dumpster bags to be made to Bags O Money FL.

Id. Kristofik solicited customers to use these new infringing bags by using confidential

information obtained while Kristofik worked at BullBag. Am. Compl. ¶ 36. Kristofik

selected the name “Boss Bag” to purposefully confuse BullBag customers. Id.

      Kristofik’s reliance on Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330,

1349 (11th Cir. 2011) for piercing the corporate veil is inapposite, as the case did not

concern claims of trademark infringement.        Where “an individual actively and

knowingly caused the [trademark] infringement, he is personally liable.” Chanel, 931

F. 2d at 1478. The Amended Complaint pleads that Kristofik knowingly caused the

trademark infringement, and thus, is on notice of his personal liability.

B.    The Amended Complaint is Not a Shotgun Pleading

      Kristofik previously filed a Motion to Dismiss Plaintiff’s Complaint alleging

several grounds of dismissal. This Court granted Plaintiff’s Motion to Dismiss on the

basis that the Complaint was a shotgun pleading. Specifically, the Court held that

Plaintiff’s Complaint alleged “five Counts against five Defendants without delineating

each Defendants’ liability-creating conduct.” March 22, 2021, Order at 2. The Court

further stated “[b]y lumping Defendants together, neither Defendants nor the Court

can adequately discern who did what.” On April 19, 2021, Plaintiff filed its Amended

Complaint correcting these issues.      In Plaintiff’s Amended Complaint, Plaintiff

specifically explains Plaintiff’s current understanding of what each Defendant has

done to violate each Count.



                                           9
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 10 of 23 PageID 689




        This Court previously held that the Complaint was a shotgun pleading because

 Plaintiff “assert[ed] multiple claims against multiple defendants without specifying

 which of the defendants are responsible for which acts or omissions, or which of the

 defendants the claim is brought against.” (Quoting Weiland v. Palm Beach County

 Sheriff’s Office, 792 F.3d 1313 (11th Cir. 2015)). This Court’s order specifically held

 that the original Complaint was a shotgun pleading only because of its multiple claims

 against multiple defendants without properly specifying which of the defendants was

 responsible for which acts. Gilbert v. Daniels, 624 Fed. Appx. 716, 718 (11th Cir. 2015)

 (“It is ‘the responsibility of the district court in the first instance’ to review the record

 and render a reasoned decision on the sufficiency of the allegations in [plaintiff’s]

 complaint.” (quoting Danley, 480 F.3d at 1092)).

        Again, Kristofik tries to avoid answering the complaint because, he claims, it is

 a shotgun pleading. In fact, on its face, the Complaint does not “incorporate disparate

 legal theories under individual counts.”          Instead, each count “incorporates by

 reference paragraphs 1 through 43” consisting of the general allegations of the

 Complaint. See generally Am. Compl. Therefore, BullBag’s Complaint is not a “typical

 shotgun pleading” because each of the five counts presents only one discrete claim for

 relief. Cf. Bickerstaff Clay Prod. Co. v. Harris Cty., 89 F.3d 1481, 1484 (11th Cir. 1996)

 (eight count complaint found to be a “typical shotgun pleading, in that some of the

 counts present more than one discrete claim for relief”).




                                              10
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 11 of 23 PageID 690




               1.     BullBag Does Not Incorporate Disparate Legal Theories into Each Claim.

        Kristofik’s misrepresents the facts and tries to mislead the Court. Contrary to

 Kristofik’s assertions, the Amended Complaint does not “incorporate[] various,

 disparate legal theories into Counts III and Count V.” Motion to Dismiss Amended

 Complaint at 6. Indeed, the Amended Complaint does not “assert[] claims for tortious

 inference, misappropriation of trade secrets, tortious interference” as Kristofik

 incorrectly contends. See id. Rather, BullBag correctly alleges that Kristofik and his

 co-defendants engaged in unfair or deceptive trade practices in violation of Florida law

 for which BullBag has suffered actual damages.

               2.     Defendants’ Collective Unlawful Actions have been Set into Motion by
                      Kristofik.

        “A dismissal under Rules 8(a)(2) and 10(b) is appropriate where ‘it is virtually

 impossible to know which allegations of fact are intended to support which claim(s)

 for relief.’” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1325 (11th Cir.

 2015) (citation omitted). The purpose of notice pleading is to put a defendant on notice

 of the plaintiff’s claims against him. Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d

 1372, 1379 (Fed. Cir. 2017)).

        Here, as in Weiland cited by Kristofik, the Amended Complaint sufficiently puts

 Kristofik on notice of BullBag’s claims. The Amended Complaint consists of twenty-

 five (25) paragraphs under the heading “General Allegations.” These allegations

 explain Plaintiff’s present understanding of who each of the defendants is, and what

 their relationship and participation in the infringing acts is. Plaintiff does not yet have



                                             11
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 12 of 23 PageID 691




 the benefit of discovery to know the entirety of the inner workings of the relationships

 among the parties.      Indeed, it appears the parties have some turmoil and/or

 disagreement among themselves. Kristofik left Plaintiff’s employ and set off to start a

 competing enterprise using Plaintiff’s technology. To that end, Kristofik partnered

 with Marshall, and between the two of them, they formed 3 separate legal entities – all

 for the purpose of engaging in the acts complained of herein. See Amended Compl.

 At ¶¶ 25-30. The allegations of the Amended Complaint articulate the facts that

 “clearly and concisely” describe Defendants’, including Kristofik’s infringing conduct.

 Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1325 (11th Cir. 2015). While

 Kristofik may disagree about the clarity of the allegations, it is not “virtual impossible”

 for him “to know which allegations of fact are intended to support which claim(s) for

 relief.” Id.

 C.     BullBag’s Claims are Sufficiently Plead as a Matter of Law

                1.   BullBag has Alleged a Plausible Trademark Infringement Claim.

        “To establish a prima facie case for trademark infringement, ‘a plaintiff must

 show (1) that the plaintiff had enforceable ... rights in the mark or name, and (2) that

 the defendant made unauthorized use of it such that consumers were likely to confuse

 the two.’” Brain Pharma, Ltd. Liab. Co. v. Scalini, 858 F. Supp. 2d 1349, 1353 (S.D. Fla.

 2012) (quoting Crystal Ent. & Filmworks, Inc. v. Jurado, 643 F.3d 1313, 1321 (11th Cir.

 2011)). “[T]he analysis of the Florida statutory and common law claims of trademark

 infringement . . . is the same as under the federal trademark infringement claim.”

 Peterbrooke Franchising of Am., LLC v. Miami Chocolates, LLC, 312 F. Supp. 3d 1325,


                                             12
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 13 of 23 PageID 692




 1339 (S.D. Fla. 2018) (quoting Custom Mfg. and Eng’g, Inc. v. Midway Servs., Inc., 508

 F.3d 641, 652–53 (11th Cir. 2007)) (alterations in original).

       BullBag has alleged that it has acquired enforceable trademark rights in its

 federal registrations. See, e.g, Am. Compl. ¶¶ 19, 37, 40. Two (2) of BullBag’s asserted

 registrations are incontestable. BullBag has also alleged that Kristofik has adopted a

 mark that is confusingly similar to, and likely to cause confusion with, BullBag’s

 trademarks. See, e.g, Am. Compl. ¶ 47. BullBag alleges that the Defendants use of the

 mark BOSS BAG when procuring customers has the same impression as the BOSS

 BAG mark. Am. Compl. ¶ 50. Further, BullBag alleges that the combination of using

 BOSS BAG and “YOU FILL IT, WE HAUL IT” are strikingly similar to BullBag’s

 BULLBAG and “YOU FILL IT, WE DUMP IT, YOU KEEP IT.” See, e.g, Am.

 Compl. ¶ 46.

                     a.     The Likelihood of Confusion is Not Properly At Issue in a
                            Motion to Dismiss

       Kristofik improperly asserts that this Court should determine whether the

 likelihood of confusion exists in its Motion to Dismiss. Suntree Techs., Inc. v. Ecosense

 Intern., Inc., 693 F.3d 1338, 1346 (11th Cir. 2012) (holding that the fact finder evaluates

 elements to determine whether a likelihood of confusion exists (quoting AmBrit, Inc. v.

 Kraft, Inc., 812 F.2d 1531, 1538 (11th Cir. 1986))). At the motion to dismiss stage, the

 court only assesses if there are “enough facts to state a claim to relief that is plausible

 on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007).




                                             13
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 14 of 23 PageID 693




        Kristofik attempts to compare this case with Shashi, however the Amended

 Complaint is drastically different from that in Shashi. In Shashi, the court held that the

 plaintiff did “not allege facts that explain how the SHASHI and SOXSI marks could

 be confusingly similar.” Shashi, LLC v. Tsipilates, LLC, 13-61303-CIV, 2013 WL

 12091058, at *5 (S.D. Fla. Nov. 18, 2013). However, here as noted above, BullBag

 alleges in its Amended Complaint how the BULL BAG and BOSS BAG marks are

 confusingly similar, especially when used to procure customers. Am. Compl. ¶¶ 46,

 50. Because BullBag alleged more than conclusory statements that the likelihood of

 confusion exists, the finder of fact should ultimately determine whether the likelihood

 of confusion exists.

       Similarly, BullBag has not failed to plead likelihood of confusion. This Court

 should not dismiss BullBag’s claims without allowing BullBag to fully develop the facts

 of its case. Although in denying BullBag’s Motion for Injunction (ECF No. 40), this

 court held that the “overall impression of [BullBag’s] mark . . . is strikingly dissimilar

 from Defendant’s mark, this Court did not find that “no reasonably fact finder could

 find a likelihood of confusion on any set of facts that plaintiff could prove.” See Scotch

 & Soda B.V. v. Scotch & Iron LLC, 1:17-CV-04561 (ALC), 2018 WL 2224997, at *3

 (S.D.N.Y. May 15, 2018) (“Due to the nature of the standard, ‘[a] motion to dismiss

 will be granted for failure to plead likelihood of confusion only if ‘no reasonable

 factfinder could find a likelihood of confusion on any set of facts that plaintiff could

 prove.’” (quoting LBF Travel, Inc. v. Fareportal, Inc., 13 CIV. 9143 LAK GWG, 2014

 WL 5671853, at *8 (S.D.N.Y. Nov. 5, 2014))).

                                            14
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 15 of 23 PageID 694




       Further, likelihood of confusion “is not an inquiry appropriate on a motion to

 dismiss.” Id. at *3. Like in Scotch & Soda, this Court should find that BullBag has

 sufficiently pleaded its trademark infringement claim by alleging that the Defendants’

 marks are “‘highly similar’ and is used in ‘connection with highly similar goods and

 services’ and are offered, marketed, advertised, and promoted ‘through identical or

 highly related channels to those employed by the Plaintiff.’” Id. at *4. Further, in

 Welding Services, the court held that the mark was weak and, thus, entitled to very little

 protection. Welding Services, Inc. v. Forman, 509 F.3d 1351, 1361 (11th Cir. 2007). That

 is not the case with BullBag’s marks as explained in more detail below.

                     b.     The BullBag Marks are Inherently Distinctive.

        The BullBag marks are inherently distinctive and strong trademarks. See, e.g.,

 FN Herstal SA v. Clyde Armory Inc., 838 F.3d 1071, 1083 (11th Cir. 2016). “The more

 distinctive the mark, the more readily it qualifies for the principal register. The most

 distinctive marks—those that are ‘arbitrary’ (‘Camel’ cigarettes), ‘fanciful’ (‘Kodak’

 film), or ‘suggestive’ (‘Tide’ laundry detergent)—may be placed on the principal

 register because they are ‘inherently distinctive.’” United States Patent & Trademark

 Office v. Booking.com B. V., 140 S. Ct. 2298, 2302 (2020).

       Each of the BullBag registrations are registered on the Principal Register. A

 federal registration on the Principal Register of the United States Patent and

 Trademark Office (“USPTO”) is prima facie evidence of the validity of the registered

 trademark and of the registration of the trademark, of the registrant’s ownership of the

 trademark, and of the registrant’s exclusive right to use the registered trademark in


                                            15
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 16 of 23 PageID 695




 connection with the goods and services recited in the registration. See 15 U.S.C. §

 1057(b), 1115(a).

       Additionally, two (2) of BullBag’s asserted registrations are each incontestable.

 Once registered for five (5) years, a federal trademark registration becomes

 “incontestable” and is “conclusive evidence of the validity of the registered mark, of

 the registrant’s ownership of the mark, and of the registrant’s exclusive right to use the

 registered mark in commerce.” 15 U.S.C. § 1115(b). An incontestable registration may

 only be cancelled under limited circumstances. Id. Indeed, Kristofik’s attempt to

 attack the BULL BAG mark on purportedly descriptive grounds is legally

 impermissible. See Park ‘N Fly, Inc. v. Dollar Park and Fly, Inc.¸469 U.S. 189, 205 (1985)

 (“We conclude that the holder of a registered mark may rely on incontestability to

 enjoin infringement and that such an action may not be defended on the grounds that

 the mark is merely descriptive.”). Not only is Kristofik unable to challenge these marks

 on the basis of descriptiveness, the incontestable status of the ‘770 and ‘153

 Registrations each further demonstrate the strength of the BullBag marks. See Frehling

 Enterprises, Inc. v. Int’l Select Grp., Inc., 192 F.3d 1330, 1336 (11th Cir. 1999) (“[T]he

 mark’s incontestability serves to enhance its strength.”).

              2.     BullBag has Alleged a Plausible Common Law Unfair Competition
                     Claims.

       To state a claim for unfair competition and false designation of origin, “a

 plaintiff must show (1) that the plaintiff had enforceable trademark rights in the mark

 or name, and (2) that the defendant made unauthorized use of it such that consumers



                                            16
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 17 of 23 PageID 696




 were likely to confuse the two.” Custom Mfg. & Eng’g, Inc. v. Midway Servs., Inc., 508

 F.3d 641, 647–48 (11th Cir. 2007); see also RGS Labs. Int’l, Inc. v. The Sherwin-Williams

 Co., No. 09-14242-CIV, 2010 U.S. Dist. LEXIS 8339, 2010 WL 317778, at *3 (S.D.

 Fla. Jan. 11, 2010) (plaintiff stated a claim for false designation of origin where it

 alleged that it had prior rights in the mark, and “[d]efendants conducted unauthorized

 sales . . . [and] marketed a similar product with a similar name . . . .). For the same

 reasons above, BullBag has stated a claim for unfair competition, and the Amended

 Complaint should not be dismissed.

       Kristofik baldly asserts that BullBag’s stated unfair competition claims are

 preempted by federal patent laws without any facts or supporting authority to show

 that the unfair competition claim “stands as an obstacle to the accomplishment and

 execution of the full purposes and objectives of Congress.” Mayo Clinic Jacksonville v.

 Alzheimer’s Inst. of Am., Inc., 2009 WL 1850190, at *4 (M.D. Fla. June 26, 2009). In

 fact, BullBag’s unfair competition claims are not preempted by federal patent law

 because the unfair competition claims do not “offer patent-like protection to

 intellectual property inconsistent with the federal scheme.” Id. (quoting Dow Chem.

 Co. v. Exxon Corp., 139 F.3d 1470, 1475 (Fed. Cir. 1998)).

       BullBag has plead its unfair competition in violation of Florida common law

 based on “separate and independent conduct from its patent law claim,” thus

 “survive[s] preemption.” Id.




                                            17
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 18 of 23 PageID 697




              3.     BullBag has Alleged a Plausible FDUTPA Claim.

       BullBag’s FDUTPA claim should survive a motion to dismiss for the same

 reasons its trademark infringement claims survive. “[T]rademark infringement is an

 unfair and deceptive trade practice that constitutes a violation of FDUTPA.”

 Commodores Ent. Corp v. McClary, 324 F. Supp. 3d 1245, 1252 (M.D. Fla. 2018) (citing

 TracFone Wireless, Inc. v. GSM Grp., 555 F. Supp. 2d 1331 (S.D. Fla. 2008)).

              4.     BullBag has Alleged a Plausible Patent Infringement Claim.

       BullBag has plead patent infringement.          Specifically, BullBag (i) alleged

 ownership of U.S. Patent No. 10,442,575 (the “‘575 Patent”) (Am. Compl. ¶ 37), (ii)

 alleged the name of each defendant (Am. Compl. ¶¶ 3–8), (iii) cited the patent that is

 allegedly infringed (Am. Compl. ¶ 37), (iv) stated the means by which the defendant

 allegedly infringes (Am. Compl. ¶¶ 37, 87, & Exhibit J), and (v) pointed to the sections

 of the patent law invoked (Am. Compl. ¶¶ 11, 15). Accordingly, BullBag “has met the

 standard articulated in Phonometrics for stating a claim under § 271.” Hall v. Bed Bath

 & Beyond, Inc., 705 F.3d 1357, 1362 (Fed. Cir. 2013) (citing Phonometrics, Inc. v.

 Hospitality Franchise Systems, Inc., 203 F.3d 790 (Fed. Cir. 2000)).

       In Nalco, the Federal Circuit reversed the trial court’s finding that Nalco failed

 to allege direct patent infringement. Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337 (Fed.

 Cir. 2018). Here, like Nalco, BullBag alleged Kristofik “performed various activities

 with specific intent to induce others, including” JohnPac, “to infringe by, among other

 activities, providing instructions” to make an identical dumpster bag using the

 BullBag® dumpster bag as a sample. Am. Compl. ¶¶ 32, 73; Nalco, 883 F.3d at 1355.


                                             18
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 19 of 23 PageID 698




 Kristofik specifically intended for JohnPac to infringe the ‘575 Patent, and Kristofik

 knew that JohnPac’s actions would indeed constitute infringement. See id.

         “Contributory infringement occurs if a party sells, or offers to sell, ‘a component

 of a patented . . . combination, . . . or a material . . . for use in practicing a patented

 process, constituting a material part of the invention, knowing the same to be

 especially made or especially adapted for use in an infringement of such patent, and

 not a staple article or commodity of commerce suitable for substantial noninfringing

 use.’” Nalco, 883 F.3d at 1356 (quoting 35 U.S.C. § 271(c)). BullBag alleged that

 Defendants, including Kristofik, contributorily infringed the ‘575 Patent by

 “marketing, advertising, offering for sale, using, selling, and/or importing products

 under the name ‘Boss Bags’ that duly embody the inventions as claimed therein.” Am.

 Compl. ¶ 89. Specifically, BullBag alleges that under the direction of Kristofik all five

 (5) Defendants advertised and offered services using the Infringing Bags. Am. Compl.

 ¶ 86.

         Kristofik cites Blue Water Innovations, LLC v. Fettig, 2019 WL 1904589, *2 (S.D.

 Fla. Mar. 8, 2019) to support dismissal of BullBag’s patent infringement claim here.

 However, unlike the plaintiff in Blue Water, BullBag has alleged infringement of at least

 Claim 1 of the ‘575 Patent.        Indeed, courts have declined to dismiss a direct

 infringement claim simply because the defendant’s “actual grievance is that the

 [complaint] is short on details . . . when every element has otherwise been presented.”

 Decurtis LLC v. Carnival Corp., No. 20-22945-Civ-SCOLA/TORRES, 2021 U.S. Dist.

 LEXIS 3163, at *25 (S.D. Fla. Jan. 6, 2021). In other words, the allegations are

                                             19
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 20 of 23 PageID 699




 sufficient to put Kristofik “‘on notice of what activity . . . is being accused of

 infringement.” Id. (quoting Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d 1372, 1379

 (Fed. Cir. 2017)).

        Kristofik also complains that BullBag’s allegations and Exhibit J to the

 Amended Complaint are conclusory. Motion to Dismiss at 22. On the contrary,

 BullBag does sufficiently tie specific operation to a patent claim, instead of relying on

 the bare assertion that Defendants infringe. The Amended Complaint alleges that

 Kristofik’s conduct infringes at least claim 1 of the ‘575 patent. Am. Compl. ¶ 87. In

 Exhibit J to the Amended Complaint, BullBag recites the elements of Claim 1 and

 shows a pictorial representation of the infringing “Boss Bags” features that “practice

 all elements of a patent claim” and visually describes “the means by which the accused

 product infringes” the ‘575 Patent. See ECF No. 46-10. Cf. Motion at 22. The

 Amended Complaint also references Plaintiff’s infringement contentions, a copy of

 which is attached as Exhibit A to this brief. Plaintiff has properly plead its patent

 infringement claim.

        Importantly, Kristofik relies on the unpublished decision in Disc Disease Sols.,

 Inc. v. VGH Sols., Inc., 2016 WL 6561566, at *3 (M.D. Ga. Nov. 2, 2016) to support its

 insufficiency argument warranting dismissal. However, the Federal Circuit revered

 the trial court in Disc Disease Sols. See Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d

 1256, 1260 (Fed. Cir. 2018) (finding trial court erred in dismissing patent infringement

 claims where “allegations [were] sufficient under the plausibility standard of

 Iqbal/Twombly”; and the “complaint specifically identified the three accused

                                              20
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 21 of 23 PageID 700




 products—by name and by attaching photos of the product packaging as exhibits—

 and alleged that the accused products meet ‘each and every element of at least one

 claim of the [asserted patents], either literally or equivalently.’”).      Simply put,

 Kristofik’s authority is not good law, and BullBag’s Amended Complaint sufficiently

 puts Kristofik on notice of the alleged infringement.

       The motion to dismiss must be denied because BullBag’s pleadings comply with

 Rule 8, state the correct law, and show plausible entitlement to relief. Twombly, 550

 U.S. 544, 546; see also Bed Bath & Beyond, Inc., 705 F.3d at 1364 (reversing dismissal of

 patent infringement count).

 IV.   MOTION FOR LEAVE TO AMEND COMPLAINT
       A court should give leave to amend freely “when justice so requires.” Fed. R.

 Civ. P. 15(a); see also Burger King Corp. v. Weaver, 169 F.3d 1310, 1319 (11th Cir. 1999)

 (the decision to grant leave to amend is within the discretion of the court). Leave to

 amend should be given under this rule “[i]n the absence of any apparent or declared

 reason –such as undue delay, bad faith or dilatory motive on the part of the movant,

 repeated failure to cure deficiencies by amendments previously allowed, undue

 prejudice to the opposing party by virtue of allowance of the amendment, futility of

 amendment, etc.” Garfield v. NDC Health Corp., 466 F.3d 1255, 1270 (11th Cir. 2006)

 (internal quotes omitted). A party may amend any pleading once as a matter of right

 before a responsive pleading has been filed or within twenty-one (21) days after serving

 the pleading if no responsive pleading is allowed. Fed. R. Civ. P. 15(a)(1). In all other

 situations, the amending party must obtain written consent from the opposing party


                                            21
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 22 of 23 PageID 701




 or leave of the court to amend the pleading. Fed. R. Civ. P. 15(a)(2). Therefore, “[i]f

 the underlying facts or circumstances relied upon by a plaintiff may be a proper subject

 of relief, he ought to be afforded an opportunity to test his claim on the merits.” Foman

 v. Davis, 371 U.S. 178, 182 (1962).

       In general, “a party must be given at least one opportunity to amend before the

 district court dismisses the complaint.” Corsello v. Lincare, Inc., 428 F.3d 1008, 1014

 (11th Cir. 2005). BullBag has only sought leave to amend the Complaint once before.

 Moreover, BullBag is requesting leave to amend its Amended Complaint promptly

 after receiving Defendants’ Motion to Dismiss. See ECF No. 31. Additionally,

 Plaintiff’s request to amend the Amended Complaint is timely as this Court has not

 yet issued a scheduling order setting forth a deadline to amend pleadings.

       Therefore, if the Court grants Kristofik’s Motion to Dismiss, BullBag

 respectfully requests the Court enter an order granting Plaintiff leave to amend the

 Complaint.

 V.    CONCLUSION
       This case should proceed on the merits because Plaintiff, BullBag Corporation,

 has properly pleaded its trademark, unfair competition, FDUPTA, and patent

 infringement claims against Defendant, James Kristofik.

       WHEREFORE, Plaintiff respectfully requests that the Court deny Defendant

 James Kristofik’s Motion to Dismiss the Amended Complaint and award any other

 relief that the Court deems just and appropriate.


                                            22
Case 6:20-cv-02249-PGB-GJK Document 60 Filed 05/21/21 Page 23 of 23 PageID 702




 May 21, 2021
                                                            /s/ Woodrow H. Pollack
                                                            Woodrow H. Pollack,
                                                            Florida Bar No. 26802
                                                            Shutts & Bowen, LLP
                                                            4301 W. Boy Scout
                                                            Blvd. Suite 300
                                                            Tampa, FL 33607
                                                            (813) 463-4894
                                                            wpollack@shutts.com
                                                            Counsel for Plaintiff


                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on May 21, 2021 a true and correct copy of the
  foregoing was filed electronically and served by mail on anyone unable to accept
  electronic filing. Notice of this filing will be sent via e-mail to all parties by operation
  of the Court’s electronic filing system or by mail to anyone unable to accept
  electronic filing as indicated on the Notice of Electronic Filing. Parties may access
  this filing through the Court’s CM/ECF System.

                                            /s/ Woodrow H. Pollack

                                            Woodrow H. Pollack




                                              23
